 In the Matter of DIE CASTING DIVISION OF ELECTRICAUTo-LITECOMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF BLACK-SMITHS, DROP FORGERS AND HELPERS,AMERICANFEDERATION OFLABOR, PETITIONERCase No. 9-RC-380.-Decided June 17, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Alan A. Bruck-ner, hearing officer of the National Labor Relations Board.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2. International Brotherhood of Blacksmiths, Drop Forgers' andHelpers, American Federation of Labor, herein called the Petitioner;International Association of Machinists, herein called the I. A. M.;International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, C. I. 0., herein.called the U. A. W.;Lamp Workers Collective Bargaining Association, herein called theLamp Workers; and Kings Mills Workers Collective Bargaining Asso-ciation, herein called the Kings Mills Union, are labor organizationsclaiming to represent employees of the Employer.3.The alleged appropriate unit; the alleged question concerningrepresentation:)1We find no merit in the Lamp workers'contention that its contract with the Employercovering a residual production and maintenance unit at the Spring Grove plant is a bar tothis proceeding.This contract was to remain in effect fromMay 5, 1947,untilMay 5,1949, and provided for automatic renewal from year to year thereafterIn 1948.pursuantto a wage reopening clause, negotiations were held and a supplement was executed extend-ing the contract's termination date to May 5, 1950.As the supplement prematurely ex-tended the contract,it cannot operate as a bar to the petition herein,whichas filedbefore the "Mill B"date of the 1947 contractMatter ofAme,tcan Can Company,82N L It. B 257;Matter of Indiana Desk Company,Inc,82 N L R B 10384 N. L.R B., No. 39.334 DIE CASTING DIVISION OF ELECTRICAUTO-LITE COMPANY 335No question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent a unit of employees engaged inthe production of die castings at the Employer's Lockland, Ohio;plant, including smelters, die casting machine operators, die setters,trim press operators, trim die setters, and inspectors.The U. A. W.,the Lanip' Workers, and the Kings Mills Union contend that the unitpetitioned for is not appropriate.They assert that these employeesshould not be severed from the existing plant-wide unit,2 as the Em-ployer's die casting production is an integral part of its productionoperations, and the employees engaged in die casting work are notskilled craftsmen.The Employer and the I. A. M. take no positionas to the appropriateness of the requested unit.The Employer is engaged, at its plant in Lockland, Ohio, in themanufacture of headlights, taillights, parking lights, and other auto-mobile,lamps.All the operations involved in producing these lamps,including, the production, machining, and finishing of die castings,the forming of sheet metal into various other lamp parts by means ofpunch press, blanking and draw press operations, the assembly andwiring of these parts into the finished products, and the painting,packing, and shipping of the lamps, are carried on at this plant, in a.single, one-floor building.Although each operation is performedin a separate department, there are no walls or partitions separatingthe various departments.A general manager is in charge of all operations at the plant:His immediate ,subordinate is the plant manager; who also exercisesover-all supervision at the plant.There are three production assist-ants directly under the plant manager, who supervise the foremenof the various production departments.A chief inspector is in chargeof all inspection at the plant.He, too, reports to the plant managerand has authority equivalent to that of the production assistants.2 The Employer'sLockland plant is the successor to the two other plants which it hasoperatedan this. area,one in Cincinnati,Ohio,known as the Spring Grove plant, and theother in Kings Mills, Ohio,known as the Kings,Mills plant.Only the Spring Grove planthas been engaged in the production of die castingsThe Lamp Workers has representeda residual production and maintenance unit-at Spring,Grove for approximately 7 yearsWhen,in 1946, the Employer started die casting operations at this plant,employees hiredfor this work were included within the scope of the Lamp Workers' contract and theseemployees have since been represented by the LampWorkers aspart of its production andmaintenance unit.After purchasing the Lockland plant,in October 1948,the Employer started to transferits operations from SpringGroveand KingsMillsAlthoughthe entire die casting divi-sion has now been transferred to Lockland,the transfer'of theremaining employees,equip-ment,and machinery will probably not be completed until July 1949, at which time opera-tions at Spring Grove and Kings Mills will be discontinued 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe so-called die casting division 3 is composed of 3 separate depart-ments, each of which is supervised by separate foremen : 4 the smeltingdepartment, in which smelters are employed, the die casting depart-ment, in which die casting machine operators and die setters areemployed, and the trimming department, in which trim press operatorsand trim die setters work.Die castings are made by forcing moltenmetal into water-cooled dies under high pressure and maintaining thepressure until the metal has solidified and the castings have beenformed.There are 9 smelting furnaces at the Employer's Locklandplant, in which smelters melt the metal used for the castings.Thesmelters then siphon the molten metal out of the furnaces into a pot ona special fork lift truck, bring it to the die casting machines and, withthe die casting machine operators, pour the metal into these machines.There are 36 die casting machines at the plant, set up in 2 rows, with atrimming press located directly behind each of these machines.Assoon as the castings have been made, they are inspected and given tothe trim press operators, who place them in the machines to trim off theflash or excess metal.After trimming, the castings are again inspectedand, if satisfactory, are either stored for future machining and finish-ing work or, in the case-of rush jobs,,hauled in hand trucks to the filingand machining department and later sent to the polishing, buffing,and plating departments.The Employer is presently attempting toset up a straight-line operation at the plant and is installing a mono-rail conveyor which will convey the castings from the trimming pressesto the filing and machining department, then successively to the buffing,plating, assembly, and shipping departments.The: Petitioner admits that employees classified as smelters, trimpress operators, trim die setters, and inspectors do not possess anyparticular skills, but contends that their work is closely integratedwith that of the die casting machine operators and die setters, who, itasserts, are highly skilled employees constituting the craft nucleus ofits requested unit.5In. the alternative, the Petitioner argues that itsunit is based on functional and integrational considerations, and3Although the smelting,die casting,and trimming departments together are commonlyreferred to as the "die casting division"or "die casting section," there is actually no sep-arate die casting division at the Employer's plant.4The inspectors working in these departments are supervised by their own foreman, whoreports to the plant's chief inspector.5 There are 122 employees in the unit requested by the Petitioner, of whom 64 are em-ployed as die casting machine operators and 4 as die setters DIE' CASTING DIVISION OF ELECTRIC AUTO-LITE COMPANY 337constitutes an appropriate departmental unit because the productionof castings is a single, integrated operation, separate and distinct fromthe Employer's 'other operations.The die casting machine operators and die setters 6 are more highlyskilled than the other employees whom the Petitioner seeks to repre-sent, as they must be able to operate the complicated machines usedfor making die castings.Although all except 3 of these machines arepush button operated, they are automatic only in that the die is auto-matically closed after the molten metal has been forced into it and is.automatically opened after the correct time interval.Pursuant to atraining program recently established at the plant,' there are 4 gradesof die casting machine operators.A Grade "A" operator must be ableto set his own dies and to adjust the tensions on the machines.He mustbe able to regulate the pressure under which the molten metal is forcedinto the die, to regulate as many as 22 different valves which control thecooling of the die, and must be able to judge and make the propercooling adjustments so as to avoid cold shots on the casting.He mustalso know the proper size gooseneck and nozzle to use to force the metalinto the die, and must have some mechanical knowledge of the machine,itself so as to know whether or not it is operating properly.It appears, however, that although the die casting operators areskilled in the operation of these machines, they are, at the most, skilledmachine operators rather than skilled craftsmen.Operators arehired without having had any previous experience and are trained bythe Employer in the operation of these machines."Pursuant to thetraining program now in effect, an "apprentice" die casting machineoperator may become a Grade "C" operator after serving a 1-monthapprenticeship, and he may reach the top or "A" rating after only 2years.GDie setters are Grade"A" die casting machine operators who specialize in setting thedies on the die casting machines and also help in instructing newly hired die castingmachine operators.Theymust know how to set the dies,change goosenecks and nozzles,and set the tensions on the machines.It is expectedthat,when a sufficient number ofoperators has reachedthe "A" rating,itwill no longer be necessary to employ die setters.xThis program was established at the plant at about the time that the petition hereinwas filed.BWhen the Employer started its die casting operations at SpringGrove,it brought downan engineer and a foreman from its die casting plantat Woodstock,l11mois, to supervisethese operations and to train new employeesTheywere the only persons engaged in thiswork who had had any previous experience or any particular skill in die casting operations.Die casting operators were either transferred from other departments of the plant or werenewly employed without having had any previous experience. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of all the facts, including the integration of the Em-ployer's operations and the fact that none of the employees whom thePetitioner seeks to represent possesses craft skills, we find that thereis no ground for severing these employees from the existing productionand maintenance unit, either on a craft or departmental basis.9As theunit requested is inappropriate, we shall dismiss the petition.ORDERIT IS HEREBYORDEREDthat the petition filed herein be, and it herebyis, dismissed.' SeeMatterof GeneralMotorsCorporation,Chevrolet Forge, Spring and Bumper Davi-sion, Detroit, Michigan,80 N L. R. B 145.